Citation Nr: 1010095	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-17 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran presently seeks service connection for bilateral 
hearing loss and tinnitus.  Specifically, the Veteran 
maintains these disorders were caused by in-service acoustic 
trauma (i.e. combat noise) and that he has experienced 
continuous symptoms since separation from military service.

The Veteran's DD-214 confirms his receipt of the Combat 
Infantryman Badge, his tour of duty in the Republic of 
Vietnam from October 1968 to October 1969, and his Military 
Occupational Specialty (MOS) of Light Weapons Infantryman.  
With respect to his claimed continuous hearing difficulties 
and tinnitus, the Veteran has made numerous lay statements of 
record, including one from his wife providing her account of 
the Veteran's hearing difficulties and its onset.  The Board 
finds the lay statements, relating to the observation of the 
onset of symptoms and the description of observed symptoms, 
credible and competent evidence, which must be considered in 
evaluating the Veteran's claims.  Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (2007).  

Based on all evidence of record, the Board finds the July 
2007 VA audiological nexus opinion inadequate, requiring VA 
to provide the Veteran another examination.  The July 2007 VA 
examiner, while referencing some post-service noise exposure, 
largely relies on the Veteran's normal separation examination 
to support the provided opinion.  However, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Court declared 38 C.F.R. 
§ 3.385, "does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service," or where 
there were no complaints of hearing loss, or any related 
condition, during service.  Id. at 159.  What is more, the 
examiner failed to consider whether the lay statements of 
record presented sufficient evidence of the etiology of the 
Veteran's claimed disabilities such that his claims, relating 
bilateral hearing loss and tinnitus to military noise 
exposure, could be established.  See Dalton v. Nicholson, 21 
Vet. App. 23, 39 (2007).  In light of the aforementioned 
deficiencies, there is no adequate medical opinion of record, 
which leaves the Board no discretion, but to remand the 
Veteran's claims for another audiological examination and 
opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA audiological examination to 
determine the nature, extent, onset and 
etiology of his tinnitus and bilateral 
hearing loss.  The claims folder must be 
made available to and reviewed by the 
examiner, such review must be noted in the 
examination report.  The examiner should 
record the full history of the disorders, 
including the Veteran's account of the 
onset of symptoms and in-service noise 
exposure, as well as other relevant 
medical evidence of record.  All necessary 
studies, including an audiological 
evaluation, should be performed, and all 
findings reported in detail.  The examiner 
should then indicate whether the Veteran 
has a current diagnosis of hearing loss 
and/or tinnitus.  If hearing loss and/or 
tinnitus is currently present, the 
examiner should opine, indicating a clear 
and complete medical rationale, as to 
whether it is at least as likely as not 
that either disorder had its onset in 
service, or is otherwise related to 
military service, to include in-service 
noise exposure.  The examiner is reminded 
that the Veteran's lack of complaints of 
hearing loss, or any similar condition, 
in-service and a separation audiological 
examination within normal limits, does not 
preclude relating any current hearing loss 
and/or tinnitus to military service, or a 
finding that either disorder had its onset 
in-service.

In offering the opinions, the examiner 
must specifically address, and account 
for, the Veteran's statements related to 
the onset and description of symptoms, as 
well as, (i) the May 2006 statement of 
J.O, the Veteran's wife, (ii) the May 2006 
statement of W.L.O, Jr., the Veteran's 
son, (iii) the April 2006 statement of 
M.M, the Veteran's daughter, (iv) the May 
2006 statement of M.C, the Veteran's 
daughter, and (v) the April 2006 statement 
of L.R.O, the Veteran's brother.  When 
addressing these statements, the examiner 
should consider them competent and 
credible, as they relate to the on-set of 
symptoms and the observation of symptoms.  

2.  The AMC/RO should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


